Cite as 2014 Ark. 369

                 SUPREME COURT OF ARKANSAS
                                         No.   CR-96-514

                                                    Opinion Delivered September 11, 2014

                                                    PRO SE MOTION FOR COPY OF
MALIK A. KHABIR, a/k/a LEROY                        BRIEF-IN-CHIEF AT PUBLIC
McCOY                                               EXPENSE [JACKSON COUNTY
                       PETITIONER                   CIRCUIT COURT, NO. 34CR-94-181]
V.
                                                    MOTION DENIED.
STATE OF ARKANSAS
                             RESPONDENT


                                         PER CURIAM


       In 1995, petitioner Malik A. Khabir, who is also known as Leroy McCoy, was found

guilty of delivery of a controlled substance and sentenced to 480 months’ imprisonment and a

$5000 fine. Because the offense was committed within 1000 feet of a park, the sentence was

enhanced pursuant to Arkansas Code Annotated section 5-64-411(a) (Supp. 1995). We affirmed.

McCoy v. State, 326 Ark. 104, 929 S.W.2d 712 (1996).

       On July 15, 2014, petitioner filed the instant motion, seeking at public expense a copy

of the appellant’s brief-in-chief filed in the direct appeal of the judgment. Petitioner appended

his affidavit of indigency to the motion.

       As grounds for the request for the copy, petitioner states that he is seeking to get his case

back before the courts with the assistance of a legal organization and that he is unable to pay the

photocopying fee for a copy of the brief. Petitioner has not stated good cause to grant the

motion.

       Indigency alone does not entitle a petitioner to free copying of material on file with either
                                       Cite as 2014 Ark. 369

of our appellate courts. See Williams v. State, 2014 Ark. 70 (per curiam); see also Mendiola v. State,

2013 Ark. 92 (per curiam); Daniels v. State, 2012 Ark. 124 (per curiam); Cox v. State, 2011 Ark. 96

(per curiam); Evans v. State, 2009 Ark. 529 (per curiam); Nooner v. State, 352 Ark. 481, 101 S.W.3d
834 (2003) (per curiam). A petitioner seeking a copy of written material filed in the course of

the direct appeal of a judgment of conviction1 must show a compelling need for the copy to

support a specific allegation contained in a timely petition for postconviction relief. See Williams,

2014 Ark. 70; see also Mendiola, 2013 Ark. 92; Vance v. State, 2012 Ark. 254 (per curiam); Daniels,

2012 Ark. 124; Henderson v. State, 2011 Ark. 522 (per curiam); Hickey v. State, 2010 Ark. 299 (per

curiam); Avery v. State, 2009 Ark. 528 (per curiam); Bradshaw v. State, 372 Ark. 305, 275 S.W.3d
173 (2008) (per curiam).

       Petitioner has not established that there is a postconviction remedy available to him at

this time in either state or federal court. See Ward v. State, 2013 Ark. 250 (per curiam).

Moreover, even if there is a remedy available, he has not demonstrated that there is any

particular issue that he cannot adequately raise to the court without access to the brief he seeks

to obtain. Accordingly, he has failed to show that he has a compelling need for the brief to

warrant providing it to him at public expense. Williams, 2014 Ark. 70; see also Mendiola, 2013 Ark.
92; see also Daniels, 2012 Ark. 124; Hickey, 2010 Ark. 299; Johnson v. State, 2010 Ark. 15 (per

curiam).

       Motion denied.

       Malik A. Khabir, pro se petitioner.
       No response.


       1
        Post-appeal motions that seek a copy at public expense of material on file with either this
court or the Arkansas Court of Appeals are considered to be requests for postconviction relief.
Mendiola, 2013 Ark. 92; Daniels, 2012 Ark. 124 (citing Williams v. State, 273 Ark. 315, 619 S.W.2d
628 (1981) (per curiam)).

                                                  2